AND NOW, this 30th day of July, 2019, for the reasons set forth in the Memorandum Opinion entered on this date, it is hereby ORDERED, ADJUDGED, and DECREED that the Trustee's Objection to Late Filed Secured Claim at Doc. No. 49 is SUSTAINED as follows:
1. The Proof of Claim filed by U.S. Bank, National Association, Trustee for Pennsylvania Housing Finance Agency, at Proof of Claim Number *92824 is DISALLOWED in the amount of $5,558.78 (the prepetition arrears in excess of arrears provided for under the plan); and
2. The treatment of the mortgage held by the Pennsylvania Housing Finance Agency is controlled by Debtor's confirmed plan. Any action or proceeding to collect or enforce a claim for any delinquent prepetition arrears inconsistent with the confirmed and completed plan is therefore disallowed.